DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 Applicants’ amendment filed on 8/8/22 has been entered. Claims 1, 3-6, 8, 10-11, 13-16, 18 and 20 have been amended. No claims have been canceled. No new claims have been added. Claims 1-20 are still pending in this application, with claims 1 and 11 being independent.

The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered references to Renard (US PGPub 2016/0098992) and Solomon (US PGPub 2018/0233141).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0098992 to Renard et al. (“Renard”) in view of U.S. Patent Application Publication No. 2018/0233141 to Solomon et al. (“Solomon”).  
As to claims 1 and 11, Renard discloses a method and a system, the method comprising: receiving, from a first device, first data representing a first input [paragraph 0077: “navigate to 1234…”]; determining an error condition in response to the first input [paragraph 0077: “error in the speech recognition”]; determining second data representing at least one previous user input corresponding to the user identifier [paragraph 0078: “system learns the user drives to 1234 Fake Street, Any Town, CA each Wednesday…” Also, see examples on page 63]; using the second data to determine a technique for recovering from the error condition [paragraph 0078: the work around engine proposes additional information…”]; using the technique to determine output data corresponding to a response to the first input [paragraph 0078, Also, see examples on page 63]; and causing the output data to be sent to the first device [paragraph 0078: “You said California. Did you want to go to 1234….”, Also, see examples on page 63].
Renard does not expressly disclose determining the first data corresponds to a user identifier. Even though, Renard discloses regarding processing recognized speech based on context.  The context including one or more of a context history, a dialogue history (e.g. user’s previous requests and the system’s previous responses and actions), a user profile (e.g. user’s identity and preferences), a user history, a location and a current context domain [paragraphs 0005, 0054, claim 4]. It is extremely obvious to determining that the first data (e.g. speech) corresponds to a particular user based on context (such as user profile), so that the voice assistant can look up user profile and user history to provide better responses.
In the same or similar field of invention, Solomon clearly discloses determining the first data corresponds to a user identifier [Solomon paragraphs 0032, 0042, 0058].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Renard to have feature of determining the first data corresponds to a user identifier as taught by Solomon.  The suggestion/motivation would have been to provide intelligent assistance to users [Solomon paragraph 0032]. 
As to claims 2 and 12, Renard discloses selecting a topic based at least in part on the at least one previous user input, wherein the output data includes a representation of the topic [paragraphs 0058, 0078, Also, see examples on pages 63-64].
As to claims 3 and 13, Solomon discloses determining the topic corresponds to the at least one previous user input; and determining the at least one previous user input occurred within a certain amount of time from the first input [Solomon paragraphs 0118-0120]. In addition, the same motivation is used as the rejection of claims 1 and 11.
As to claims 4 and 14, Renard discloses further comprising: determining the topic was not recommended within a certain amount of time from the first input [paragraphs 0058, 0078, Also, see examples on pages 63-64].
As to claims 5 and 15, Renard discloses receiving, from the first device, third data representing a second input [paragraph 0078: “user says “no…”]; determining the third data represents information, corresponding to the topic, is to be output [paragraph 0078: “the work around engine 328 generates another request...”]; generating fourth data corresponding to the information; and sending the fourth data to the first device [paragraphs 0078].
As to claims 6 and 16, Renard discloses causing the first device to output content requesting whether an action, related to the topic, is to be performed; receiving, from the first device, fifth data representing a third input; determining the fifth data represents the action is to be performed [paragraphs 0078-0080]; Further, Solomon discloses determining a skill configured to perform the action; and causing the skill to execute [ Solomon paragraphs 0061, 0072, 0073-0074]. In addition, the same motivation is used as the rejection of claims 1 and 11.
As to claims 7 and 17, Renard discloses wherein the first data comprises audio data [paragraphs 0005, 0023, 0077-0078].
Further, Solomon discloses wherein determining the first data corresponds to a user identifier comprises: processing the audio data with respect to stored data corresponding to a voice associated with the user identifier; and based at least in part on the processing, determining the audio data includes a representation of the voice [Solomon paragraphs 0032, 0042, 0058, 0063, 0179]. In addition, the same motivation is used as the rejection of claims 1 and 11.
As to claims 8 and 18, Renard discloses determining an intent corresponding to the at least one previous user input, wherein: the technique corresponds to the intent, and determining the output data is based at least in part on the intent [paragraphs 0065, 0069-0070].
As to claims 9 and 19, Renard discloses determining location data corresponding to the user identifier, wherein determining the output data is based at least in part on the location data [paragraphs 0054, 0058, claim 4].
As to claims 10 and 20, Renard discloses wherein: the first input corresponds to a first dialog session; and the at least one previous user input corresponds to a second dialog session different from the first dialog session [paragraphs 0054, 0101, claim 4].

	
	







	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652